Earl Warren: Mr. Mahoney, you may continue.
Felix Frankfurter: Mr. Mahoney, I asked you (Inaudible) what was the last thing?
Lawrence J. Mahoney: I said I thought it was, Your Honor.
Felix Frankfurter: Well, it specifically said, it wasn't.
Lawrence J. Mahoney: I was in error then, Your Honor.
Felix Frankfurter: Are these the questions of your being in error (Inaudible) what problems that Justice Brennan put to you (Inaudible)
Lawrence J. Mahoney: Well, if I may say so, Your Honor, I don't --
Felix Frankfurter: But it said that typically, it isn't diversity in theory and (Inaudible) there's nothing to (Inaudible)
Lawrence J. Mahoney: I don't think that our problem is necessarily one of diversities. I think it's one of our --
Felix Frankfurter: It can't be if -- if jurisdiction would sustain there when it's not derived from diversity and (Inaudible) to say there was no diversity in fact.
Lawrence J. Mahoney: Well, in my opinion, it doesn't matter whether it's in admiralty, whether it's on the civil side.
Felix Frankfurter: Very well. I -- I can follow that argument. But it does make a difference in the analogies whether on (Inaudible) or whether the cause of action to derive approximately, and then the question, if I may say so, put by my Brother (Inaudible) a question that has to be faced or met, namely, to -- in the federal court because of admiralty jurisdiction may you have to answer the question.
Lawrence J. Mahoney: Well, if I may say so, the -- the question, I believe, was answered in the Garrett case by Mr. Justice Black when --
Felix Frankfurter: I'm not suggesting if not -- they're not capable of answering when we put tough questions (Inaudible) They're capable so it must be answered.
Hugo L. Black: I thought his question was based on the assumption that the Garrett case did not have.
Lawrence J. Mahoney: Well, I must --
Hugo L. Black: And I say it wasn't.
Lawrence J. Mahoney: Well, I -- I must respectfully defer, Your Honor. In my whole approach to this, I haven't felt that diversity or the basis for bringing the case into either an admiralty or civil court was germane to the issue.
Felix Frankfurter: So the claim wouldn't stop with that proposition otherwise we'll get lost because we got very different considerations if it is -- if they're addressed to the problem in the cases.
Lawrence J. Mahoney: Well, as -- as I understand the proposition, it is -- that if the Court is considering the right and the rules that are to be applied in determining it, it -- then -- I don't want to be redundant, but it must be decided in accordance with the law of the jurisdiction in which that right originated. And that works both ways, in my -- not only in my opinion, but in the opinion of Mr. Justice Black. And not to oversimplify it, but I -- I think that that states the problem and answers it.
Hugo L. Black: It does if you accept the word, rooted in -- creating -- rooted in the state law or rooted in the other --
Lawrence J. Mahoney: Right.
Hugo L. Black: -- as meaning that admiralty, a case which is enforceable and that rises on the high seas is rooted in the state law, rather than the federal. As I understood his question, if we base on the assumption that there might be a difference, maybe I'm wrong, since here, what admiralty has done was to abolish its or to withdraw away from his whole idea in some instances that admiralty would not enforce a death claim, that it would enforce a death claim. Therefore, the question is, if it doesn't enforce a death claim because it is allowed in the State, does it enforce it with all the limitations of state law, does it enforce it, but only in -- with such limitations only, as in accordance with and harmony with general principles of admiralty law.
Lawrence J. Mahoney: Well -- well, isn't it so, Your Honor, that the existence of the Death on the High Seas Act indicates an intention to leave to the various States the determination of a Wrongful Death Act where it happens within the confines of the State. Now --
Hugo L. Black: I was -- I wasn't arguing -- asking, I'm trying to tell you what I was thought was -- was a question --
Lawrence J. Mahoney: Well, I think also --
Hugo L. Black: (Inaudible)
Lawrence J. Mahoney: -- if I may say so, the Death on the High Seas Act is appropriate to your question, Your Honor. In -- in the time that I have left, I have to completely skip over my second point, because it's in common with this Skovgaard case, which immediately follows, and that's the argument that the Death Act of New Jersey doesn't include or encompass unseaworthiness at all. And I'll have to leave that one to Mr. O'Neil because of the time. Now, I would like to take a few moments on our third question which is the one in which the Government has joined as friend of the Court and also the one which elicited Mr. -- rather Judge Lumbard's strong dissent in the Second Circuit, and that is whether the -- the nature of the employment of this decedent, completely apart from any of other considerations, entitles him to unseaworthiness. Now, in my brief, I've gone through Sieracki and Pope & Talbot against Hawn, we have no time for that now. I can only say this about Halecki's work. He was a shoreside electrician. Most of his work was ashore. He was employed by a subcontract, hired by the repair yard, which was not itself equipped to do the very specialized work that he had to do. His work can only be done when the vessel was out of operation. This ship had been a dead vessel for about two weeks. The very nature of the work cleaning generators could only be done while the vessel's power was bought. It was work, as far as we know that no seaman could ever do. Seaman employed in cruise as electricians, do only maintenance work. This was -- work so specialized that they had to take the seamen off the vessel, take the repair yard men off the vessel, in order to have it done.
William J. Brennan, Jr.: Well, was his work connected though of -- with furthering the use of the vessel or its operation is a going instrument of navigation (Voice Overlap) --
Lawrence J. Mahoney: I would say not, Your Honor.
William J. Brennan, Jr.: It was not?
Lawrence J. Mahoney: I would say it was not in this respect. The Government has raised that issue in its brief and --
William J. Brennan, Jr.: Well, this was the propulsion machinery, right?
Lawrence J. Mahoney: That's correct, Your Honor, but this was in the nature of extensive overhauling and repairs, not incident to the voyage in the same way that cleaning cargo tanks for example, or cleaning pitch from a cargo compartment. We maintain that this was not incident to the vessel and that the equipment itself, I may -- if I may take 30 seconds, the equipment, itself, was not the type of equipment that was considered in the Patterson case.
William J. Brennan, Jr.: tWill did I -- this issue go to the jury?
Lawrence J. Mahoney: I beg your pardon?
William J. Brennan, Jr.: This issue went to the jury?
Lawrence J. Mahoney: Unseaworthiness went to the jury.
William J. Brennan, Jr.: Well, I mean this particular part of element.
Lawrence J. Mahoney: Only in general terms. They were permitted to consider the concept of unseaworthiness over the objections of the defendant.
William J. Brennan, Jr.: Well, with this as an element of that concept?
Lawrence J. Mahoney: No, Your Honor. It was merely submitted to them in a general way and the charge in the trial judge.
Felix Frankfurter: Was there any -- on this question, on the first thing that -- that's run by dissent, this was not the vessel. This was not -- that's right. There couldn't be unseaworthiness regarding this -- this vessel. Was there any -- is that disputed or the fact about that disputed in the record?
Lawrence J. Mahoney: I -- I don't understand (Inaudible).
Felix Frankfurter: Judge Lumbard and you're arguing, the Government argues that the vessel was -- was out of the -- out of the water that were --
Lawrence J. Mahoney: There's no question they have used.
Felix Frankfurter: Now, what I want to know is whether the fact on which such a determination maybe made, assuming it's relevant, are in controversy.
Lawrence J. Mahoney: No dispute. The vessel was in navigable waters without of operation. Thank you.
Earl Warren: Thank you. Mr. Baker, you may proceed.
Nathan Baker: Mr. Chief Justice -- please the Court. A desire, if I may, at the outset, set forth some of the pertinent facts, not the detailed facts, but some of the pertinent facts which may be involved in the legal discussions which I expect to make shortly. First, I'd like to bring to the Honors' attention that this vessel was in the waters, at a dock, in the State of New Jersey. That aboard this vessel, when it's undisputed, at least, the facts supported, was the captain and four or five deck men, there was a full compliment of the engine crew and there, those men were doing maintenance work at the same time that this maintenance or overhauling work was being done by the shipyard men, during the entire time. I'd like to bring also to, Your Honors' attention that the specification of repairs which is set forth on page 2 of my brief, sets forth that the crew, meaning the ship's crew, was to remove and replace the eight cylinder heads from -- for the port and start with generators. That the very generators which were to be cleaned by this plaintiff, this Halecki, the very generator was removed and replaced by the ship's crew and then it provided in that specifications which spray clean with carbon tetrachloride. In other words, the work to be done by this Halecki, the shore-side electrician, was to spray clean with carbon tetrachloride, so set forth in the specification repairs of this defendant, the vessel, and so ordered and directed by this defendant. And it was known that it was a dangerous substance in confined spaces and it was for use in the engine room. And not only was it known, but the chief engineer in consultation with the foreman of the deceased, agreed to have the work done on a day when the members of the crew won't be present. And that was just suddenly when this occurrence occurred. And they cleared the vessel of the members of the crew from doing all the work and they just had a watchman, a ship's watchman aboard, and they started to do this work.
Felix Frankfurter: Mr. Baker is that --
Nathan Baker: Yes.
Felix Frankfurter: Can anyone say one way or the other, whether the -- in any sense that has concrete unambiguous meaning, this vessel was laid up for overhauling?
Nathan Baker: I would call it laid up, Your Honor. And not when the ship's crew -- in other words, if you've timed the word laid up, where the ship's crew was off, there are cases where the ship's crew is off, the vessel is out of commission; there's nothing being done except shipyard work, is not this case.
Felix Frankfurter: But why is this -- this vessel not tied-up to the overhaul and repair and not next week or the week thereafter, to be in operation?
Nathan Baker: Well it was the overhauled, so in preparation, preferred operation.
Felix Frankfurter: Now what I want to know is whether the law is clear. But if there is law about which one can be definite, that if a vessel is laid up for overhauling and repair is taking out of service for overhauling and repair and tied up to a dock, is it that -- does adopting of seaworthiness can apply to a vessel in that situation?
Nathan Baker: Well, I -- I don't think --
Felix Frankfurter: I just want to know what the law is.
Nathan Baker: I don't think the law is clear on that. I don't think the law is clear. It's still considered a vessel. As long as it's considered a vessel --
Felix Frankfurter: So, what's the vessel, I mean that, is it a vessel if it's taken out of operation for purposes of admiralty law?
Nathan Baker: Well, I would say that I understand that it's still considered a vessel while it's still in the -- in the -- under water.
William J. Brennan, Jr.: Well, Mr. Baker, you don't mean there aren't cases in this Court on this question? What about Desper and Seneca and (Voice Overlap) --
Nathan Baker: Oh, well, those --
William J. Brennan, Jr.: -- and all the rest of them.
Nathan Baker: -- are cases dealing with the Jones Act cases.
William J. Brennan, Jr.: I know, but --
Nathan Baker: And (Voice Overlap) --
William J. Brennan, Jr.: -- quite a problem of whether in navigation or not I think.
Nathan Baker: Yes. Well in the Jones Act --
Felix Frankfurter: Were they taking out of navigation?
Nathan Baker: Those cases are desperate cases, Your Honors, it's where the vessel was taken out of navigation and was there held that it was not a vessel for the purpose of Jones Act cases.
William J. Brennan, Jr.: Well, aren't they relevant to this question?
Nathan Baker: Well, I -- I -- this is not a Jones Act case.
William J. Brennan, Jr.: It may not be, but the problem whether this was in navigation (Voice Overlap)
Nathan Baker: Well, I'm really -- I -- I don't -- we don't reach the problem in our case. I -- I submit to Your Honor that this is not a case where the vessel was taken out and that it's similar to the (Voice Overlap) --
William J. Brennan, Jr.: You mean on the facts there.
Nathan Baker: On the facts.
Felix Frankfurter: But the doctrine of seaworthiness applies --
Nathan Baker: Not on the facts. We don't come within that.
Felix Frankfurter: Correct me if I'm wrong that the doctrine of seaworthiness not apply only to a vessel in operation? If a vessel is tied up and is not to be in operation to be overhauled, changed, repaired, a new solution and whatnot, is -- is the doctrine of seaworthiness apply to a vessel?
Nathan Baker: I would say yes. And I would say -- I will explain why. If a vessel was tied up and there's a member of the crew aboard that vessel, while it's tied up doing whatever they're doing even if they're just sleeping there, if that member of the crew was injured aboard the vessel, even though it's tied up for repairs, and extensive repairs even, and that member of the crew is injured, I submit to Your Honor that it's still amply covered in the maritime law. Otherwise, what would you say that that member of the crew was not entitled to any recovery, I'm -- as to my tougher question. This is not entitled to any recovery, what does he get, only compensation?
Felix Frankfurter: If a vessel is --
Nathan Baker: And that's my (Voice Overlap) --
Felix Frankfurter: -- if a vessel is tied up for six months, not to go -- a vessel has been in the Mediterranean voyage and tied up here for extensive repairs, but the crew was allowed to sleep on board. You say that all the admiralty law affecting members of the crew apply?
Nathan Baker: I would say so, Your Honor. I don't know of any such decision of this Court that says that, but that's what I say.
Potter Stewart: I might say that some 15 years ago I was assigned to a ship without any engines at all and I do receive pay from the Government. And I ought to give back.[Laughter]
Nathan Baker: Well, I hope -- I hope, Your Honor, would agree with me then that you would have a seaworthy vessel.
Felix Frankfurter: Without any proof that Justice Stewart was seaworthy.[Laughter]
Nathan Baker: Now, I -- I'd like to also to bring to the attention of the Court that Thompson, the watchman, testified and when they asked him what his work was, he says it was general overhaul and minor repairs. I just bring it to Your Honors' attention to the purpose of any of the factual question that maybe raised. Now, I submit to Your Honor, that it is unnecessary for me, I think, to discuss the negligence aspect of this case, the question of the negligence of the vessel which was submitted to the jury. The fact the trial judge submitted to the jury on the two points, one is negligence; one is unseaworthiness. And I'd like to bring to Your Honors' attention, which has not been brought out yet, that there was two cause of action here. The first cause of action was the survival action, namely, for the rights of the deceased up to the time of his death. And then in that action the jury bought in $2500. And the second cause of action is the death action. The right of the representatives, the widow and children in this case or the death of the deceased and that action the jury board in $62,500 and that's the verdicts in those cases. And I submit to Your Honor that the evidence which is submitted on the negligence and the -- was sustained by a jury and that it be unnecessary for me to go into the question on negligence. In fact the dissenting opinion by Judge Lumbard, also agreed that the question of negligence was one probably submitted to the jury. Now, I submit to Your Honor, that the first question to be determined and that I'd like to argue before Your Honors, is, was the deceased in his lifetime entitles to the warranty of seaworthiness on this vessel? That's the first question -- in his lifetime. And I submit to Your Honor, that this man was a shore-side electrician. And that, no electrician is certainly considered as members of the ship's crew. And that under the Sieracki case, mean even though the work was puzzled out to other people, that the puzzling out of this work for a shore-side electrician does not deprive him of the warranty of seaworthiness. So that -- and two reasons, first this electrician which I don't think it needs any extensive argument to indicate electricians are members of the ship's crew. And secondly, the work that he was doing was maintenance work -- cleaning -- so what he was doing was cleaning these generators in the engine room. And certainly cleaning, the maintenance work is essentially ship's work, and I submit to Your Honor that it's work not only traditionally, but actually performed by seamen up to present time. I have included in my briefs some extracts of coast guard proceedings which I think, Your Honor, may take judicial notice where it indicates that this type of work is described to be done by the seamen that talks about use of carbon tetrachloride, the dangers involved and so forth. And I brought it to Your Honors' attention in my brief.
William J. Brennan, Jr.: Mr. Baker, doesn't the -- doesn't the exhibit in which you -- in which you referred us a few minutes ago and which is quoted on page 2 of your brief, isn't that rather inconsistent with your position that says the crew is to do is to remove and replace the eight cylinder heads and so on, but that the contractor is to do this work --
Nathan Baker: That's right.
William J. Brennan, Jr.: -- doesn't that create a very dichotomy anyway against what you're arguing?
Nathan Baker: No, Your Honor, the -- if I may say, the crew is the ship's crew. There's no question about it.
William J. Brennan, Jr.: I understand that and that it is so much. But then the contractor --
Nathan Baker: The contractor is the shipyard's contractor.
William J. Brennan, Jr.: Yes.
Nathan Baker: They would do this work and they --
William J. Brennan, Jr.: By whom Sieracki was employed?
Nathan Baker: Was he -- he was not employed by the --
William J. Brennan, Jr.: Well by a subcontractor.
Nathan Baker: -- with the subcontractor. And that was his work to do, that's right. And his work was to do the cleaning. Now, the question is the cleaning and the maintenance work that he's done, had to do in this. Would that -- and now it gets to seamen's duties, and I submit, Your Honor, that its general maintenance work which is now the seaman's duties and I think that he comes within the --
Hugo L. Black: (Voice Overlap) general maintenance work. Apparently, isn't it fair to say on this record that there wasn't anyone qualified in the ordinary ship's crew to do the kind of work that he had to do?
Nathan Baker: Well, the -- the record has found that for that. I would say that.
William J. Brennan, Jr.: Well, I say it's not a fair inference that they employed this contract to do this kind of work, because there wasn't anyone qualified to do it just the way that he did it?
Nathan Baker: Well, I -- I would say, Your Honor, that the tariff and -- is it all of this in the traditional situation --
William J. Brennan, Jr.: I'm not suggesting it makes your argument any weaker, but that's the fact, is it?
Nathan Baker: Well, I would say not, Your Honor. I would say this that in the past years, and even at the present time, even if you look at the Coast Guard procedures, they're still cleaning their own engines and their own generators with these various substances. Now, if they use this carbon tetrachloride they're warned about the dangers of it. Now, it happened in this case, they decided to delegate that work to a general contractor namely, the shipyards workers. And the shipyard work is still sub-delegated again to the electrical company who had this Halecki do the work. And I submit, to Your Honor, that meaning that he was doing the work traditionally done by seamen -- well, actually today is done by seamen, may I bring out as kind of an illustration a decision which my judge --
William J. Brennan, Jr.: Wasn't this subcontractor a specialist in doing this kind of cleaning with this --
Nathan Baker: Well, that's the argument made, but I say no. I think that the Court may work --
William J. Brennan, Jr.: -- (Voice Overlap) fair entrance to be made from this record?
Nathan Baker: I would say no. There is no real specialization of this type of work. I would submit to Your Honor that this kind of work, the cleaning of -- of generators is done by all seamen.
William J. Brennan, Jr.: I gather this didn't go specific to the jury as a specially submitted fact.
Nathan Baker: No.
Potter Stewart: All of their adversary said all of these just went under the general submission of the issuance of seaworthiness.
Nathan Baker: Of seaworthiness and negligence. I submit to Your Honors an illustration, a case decision by Judge Wright in a case of a shore-based plumber-machinist, where he's repairing a small pipe in a laboratory. And in that case, Judge Wright indicated on page 22 of my brief, I may just read a few lines, the top of page 23. "If the warranty of seaworthiness applies to landsmen aboard a vessel, performing work historically performed by seamen, it should certainly be applied to landsmen aboard performing work currently performed by seamen and I submit to our case is analogous that he's a plumber -- plumber fixing a pipe and he was his electrician not repairing, just -- just cleaning a mechanism. And Judge Learned Hand has indicated in his decision in the court below and I think he can say it in much better language than I can, that he sees no distinction between the work being done by Halecki and the work being done by Hawn, in the Hawn Pope & Talbot case. And he thinks that the test is whether the work is of trying to traditionally the crew is in the (Inaudible) and as to that, it makes no difference that the means employed have changed with time. And he therefore, felt that since the deceased would clean the ship, he was within the doctrine of Pope & Talbot and Hawn, and he entitled to seaworthy vessel. Now, our case or my counsel has not gone into, although he didn't agree -- gone at this very hill and a few other cases. Our case can be distinguished from those cases. First, we're not the driver. Second, we were not in major repairs and no structural change was being made with just minor repairs and overhauling. And in that case, in those cases, the crew was discharged. In our case, the crew was on board, performed the work and not discharged. And I submit that none of these factors appear, if they're material in our case, which would justify any decision contrary to our argument here. And I go into my, the next point, if I may, on the question of the right to recover by the representatives of the deceased for the wrongful death. Namely, here we have a situation where under the Hawn case, Pope & Talbot against Hawn, if the person was alive and Halecki was alive, it's undisputed under that case, a decision by Justice Black, that he would have two rights of recovering, namely one, for negligence and two, for unseaworthiness, and I might add in there that contributory negligence would not be a bar, but the admiralty rule of comparative negligence would apply. But here we have not a -- personally the case, but a death case. And in order to recover under the maritime law, which is silent as to recovery for death, the wrongful death and the Court was required to adopt the Wrongful Death Act of the State of New Jersey, where this acts occurred. And in adopting it, it then gave this cause of action. And I submit to Your Honor that in looking at the New Jersey Act, which has been adopted under the maritime law so as to give it force and effect, we look at New Jersey Act, I submit to Your Honor that the Act has a referral clause in it. In other words, it refers back to the rights which the deceased would have had if he had lived. And that's on page 29 of my brief. "When a death of a person is caused by a wrongful act, neglect or default, such as would if death had not ensued, have entitled the person to sue." Now, referring to that such as clause as we termed them refers to the rights which the deceased would have had if he had lived. We look at the Pope & Talbot-Hawn case, the deceased would have had the right of -- abhor the rights of negligence and the right of cause of action on seaworthiness. And I submit that under that recall clause, the representative of the deceased, the widow and children, are entitled to the same two cause of action, which includes this action for unseaworthiness. Now then, the question arises is the Death Act of New Jersey, which is silent in using the word, unseaworthiness. Have we say that unseaworthiness comes under the term, wrongful act neglect or default. And I submit to Your Honor without arguing in great detail, that certainly, it means more than neglect because neglect is the negative cause of action and that the wrongful act for the fault can be and must be to construe to include the term, unseaworthiness.
Felix Frankfurter: Who determines -- who would finally can determine whether unseaworthiness does or doesn't come within New Jersey legislation.
Nathan Baker: Well --
Felix Frankfurter: This Court.
Nathan Baker: It has not been determined by any --
Felix Frankfurter: Did this Court -- did this Court has the last saying on that?
Nathan Baker: I would say that it does.
Felix Frankfurter: Suppose the judge in the Supreme Court next week, holds that it's outside of New Jersey Death statute?
Nathan Baker: Well, I think, in the Court would take that consideration, but I have another argument which I'm going to contend --
Felix Frankfurter: I just want to substitute -- stop a minute.
Nathan Baker: I will.
Felix Frankfurter: Could New Jersey Supreme Court say, our statute doesn't include under the Government?
Nathan Baker: Sure, they could.
Felix Frankfurter: And if a case then came up here, we have to follow New Jersey code?
Nathan Baker: I don't think so.
Felix Frankfurter: You don't think so.
Nathan Baker: I'm going to come into that argument later, Your Honor. I'll -- I'll come right into it. Now, under the Jersey Act, we submit to Your Honor that it's a remedial statute. And -- and there is a -- and there's a little construction impended of that statute and certainly it does not intend, we submit, to give to the deceased, the -- the representative, widow and children of the deceased, less right than the persons would've had, if he lived and the little construction of the statute which permits this recovery for unseaworthiness by the representative of the deceased.
Potter Stewart: Mr. Baker, hasn't this Court held or am I mistaken that the liability for unseaworthiness is essentially liability without any reference to neglect or fault, is liability without fault.
Nathan Baker: That's right, Your Honor.
Potter Stewart: Well isn't your New Jersey statute limited by the first -- very first clause that you read. It -- it's limited death caused by a wrongful act, neglect or default, not by something that's not unconnected with fault.
Nathan Baker: Well, I would say, Your Honor, that a reading of the statute, it won't block the default, is a -- that unseaworthiness is a tort, a maritime tort. And that -- and I was just about to come to the next point in discussing the Justin case in New Jersey which Justice Brennan at that time was judge of the Supreme Court. In that case, he argued and submitted an opinion that the construction of the -- this Death Act, in deciding the point which is of issue, was a construction that it included not only negligence, but all torts including breach of warranty. And under that construction and -- and I think unseaworthiness which can -- it to be considered as a --- as a breach of warranty and therefore, would come under the unseaworthy -- would come under that Act of New Jersey. I might say further and I quoted two -- in my brief, two English decisions which we all know that the Lord Campbell's Act was an English act and our New Jersey Act, many other acts have fashioned after it, and in the Zinc's (ph) the Court might be -- it indicates that each warranty is included within the recovery under the Lord Campbell's Act, which uses the same language. So I think that under that theory and including Judge Learned Hand's decision below, that unseaworthiness comes within the Death Act of New Jersey, even though not mentioned in that -- in that language.
Felix Frankfurter: (Voice Overlap) seaworthy? Is the cause of action for unseaworthiness, the cause of action for a breach of warranty?
Nathan Baker: It's -- it's considered the nature, I submit, of the breach of warranty. In other words --
Felix Frankfurter: (Voice Overlap) it could -- it could -- as because I have nothing to do with a warrant or doesn't warrant. The law says you must supply a ship that's seaworthy.
Nathan Baker: It was.
Felix Frankfurter: I don't care what you are.
Nathan Baker: As I understand it's a warranty of seaworthiness. It warrants it that it's seaworthy and its warrant irrespective of fault. As I (Voice Overlap) --
Felix Frankfurter: But they warrant it or not, it must be seaworthy. Is that right?
Nathan Baker: As I understand what we call warranty of seaworthiness and that's the reason we viewed that term.
Potter Stewart: Very close to a breach of an implied warranty.
Nathan Baker: I think so. I think it's almost identical.
Potter Stewart: (Voice Overlap) --
Nathan Baker: I'm just --
Felix Frankfurter: Telling the owner that ship (Inaudible) this is warrant and warranty stepped out of it.
Nathan Baker: Well, I do have to --
Felix Frankfurter: Can the owner of the vessel say I don't want -- I don't warrant this ship to be seaworthy?
Nathan Baker: I don't think so.
Felix Frankfurter: So that --
Nathan Baker: I think that's the legal obligation.
Felix Frankfurter: (Voice Overlap) nothing to do with the vessel?
Nathan Baker: Well, it's -- you might say is implied warranty, does express it to the fact that owns a ship is warranted that it's seaworthy.
Felix Frankfurter: Well, you might say anything, but the point is that the law says we don't care what -- you as owner warrant or don't warrant, if certain things happen --
Nathan Baker: I see.
Felix Frankfurter: Remember that something is happened?
Speaker: Can I ask you a question?
Nathan Baker: Yes, Your Honor.
Speaker: Assuming in your view, we can have the last word and say New Jersey law is that we were to come to conclusion that the unseaworthiness is not embraced in the Lord Campbell's -- New Jersey Lord Campbell's Act. Have you still got a cause of action for unseaworthiness?
Nathan Baker: I didn't quite get that, Your Honor.
Speaker: Supposing we concluded that the New Jersey statute, the New Jersey Wrongful Death statute did not -- did not embrace claims for unseaworthiness, where does that leave you on your cause of action for unseaworthiness?
Nathan Baker: I -- I slip to Your Honor that irrespective of the construction of the New Jersey Death Act under the arguments I'm about to make if I have the time, that maritime law covers. In other words, inasmuch as this Acts -- and occurred a ship, that maritime law is the paramount law in governance. And that the only reason that it accepts the New Jersey Death Act is because there's a void in the maritime law given him the right of recovery for that, either by negligence or unseaworthiness. And it fills it. It adopts into the maritime law the state laws, so as to give this cause of action. And I submit to, Your Honor, that when it does so and adopts it even without this referral nature which is not necessary in our case, but we have the referral nature of our case and we say that refers back to the rights you would have had, if he had lived. But even irrespective of such a referral statute that we have to go that far, we don't have in our case, I submit to, Your Honor, that as it absorbs or adopts the Death Act, it becomes a part of the maritime law and it's still maritime law, which governs the case.
Speaker: Supposing a New Jersey statute had said in terms, under our Wrongful Death statute, which gives all kinds of causes of actions towards -- but not unseaworthiness claims --
Nathan Baker: Well, I submit --
Speaker: -- supposing you said that specifically --
Nathan Baker: I submit --
Speaker: -- would you then say that you still had the cause of action?
Nathan Baker: I'd say yes for this reason -- for this reasons, I may say under the case of Just against Chambers, a decision by Chief Justice Hughes, he indicated that respect to maritime tort, we have held that the State may modify or supplement the maritime law by creating liability which a court of admiralty will recognize and enforce when the state action is not hostile to the characteristic features of the maritime law or inconsistent with federal legislation.
Felix Frankfurter: But Mr. Baker, maritime law excludes the recovery for damage.
Nathan Baker: But maritime law in all the cases of this Court --
Felix Frankfurter: The characteristic of maritime law is not to give a recovery for damage.
Nathan Baker: But under the maritime law, in order to give the recovery and to take the place of this void in the law, they adopt to the State Death Act in order to give this recovery.
Felix Frankfurter: But you can adopt something that the State doesn't give.
Nathan Baker: Well, you can adopt the part of this which gives the remedy and the right and where it's repugnant to maritime law, for instance, if there was such a clause or if there was a clause in the -- in the statute which says that -- that contribute their negligence apply, doesn't pay here. I submit to Your Honor that being there it's -- with hostile, the characteristic feature of maritime law, it will adopt the part which becomes a part of maritime law and not adopt the part that's hostile to maritime law.
William J. Brennan, Jr.: Mr. Baker, let me say if this doesn't come down to --
Nathan Baker: Our case doesn't have to go that far.
William J. Brennan, Jr.: No, but in answer to Justice Harlan's question, are you in effect suggesting this all that you're looking to the state laws for is to determine whether it provides an action for wrongful death. And if it does under wrongful death is a death actionable in any event to which the maritime -- general maritime law might apply. The shape of the remedy depends upon federal law and not upon state law.
Nathan Baker: (Voice Overlap) --
William J. Brennan, Jr.: And so all you look to the state statute for is the naked fact does the State or does it not provide an action for wrongful death and ignore everything else.
Nathan Baker: That's my contention.
Felix Frankfurter: Let me see, if I could help you out some more.
Nathan Baker: (Voice Overlap) --
Felix Frankfurter: After you did the recovery for death (Inaudible) shall exclude death as admiralty -- admiralty situation. You will wipe that out because the State can't discriminate against giving recovery for admiralty situation, is that right?
Nathan Baker: And I just as much don't like, I lost your question on the side.
Felix Frankfurter: If a State gives a recovery for death into the common law, Lord Campbell's Act, but qualifies it and as this part of it qualifies, so as not to apply for death resulting from unseaworthiness, that's an unfair discrimination against the admiralty law and that would drop out in the rest of the Lord Campbell's Act instead. That's your position?
Nathan Baker: I think so. It says solely in this case of Just versus Chambers, and it indicates that it's repugnant and half of the characteristic features of maritime law. And I submit to Your Honor that that doesn't apply in our particular case Halecki because under (Inaudible) cause of action under (Inaudible) the -- of the -- under the state act, it gets the same cause of action as the deceased would've had if he had lived and the representatives, the widow and children, would have the same cause of action, namely, the right of action for negligence and the right of action on seaworthiness and that contributory negligence would not be a bar, but the comparative negligence rule would apply. Now, I don't know how much time I have, but I'd like to talk a little bit if I have time on the comparative negligence feature. I submit to Your Honor that the -- the --
William J. Brennan, Jr.: Well, now it's clear, isn't it, that in an ordinary united Jersey lawyers, I think, can agree upon this? In the ordinary automobile death action, in the -- under New Jersey statute, there's no rule of comparative negligence.
Nathan Baker: Oh, no.
William J. Brennan, Jr.: That contributory negligence --
Nathan Baker: Under land cases --
William J. Brennan, Jr.: (Voice Overlap) barred all recovery --
Nathan Baker: And the land cases contribute to make an absolute bar. And if the contention which is made here on the defense, namely, that there is two rules to be applied in the case of the party, if he's alive on the Hawn case and the party to represent the widow and children case of a death case that we have here, we would have the judge charging the jury in this case, where there's one cause of action for the -- the survivor cause of action where the jury would pay $250. He have to say to the jury, “This cause of action is on to this Hawn case.” And it's a personal injury cause of action the same as if he would have to be alive and I'll have to charge the jury in this case, the recovery can be held only for negligence. And contributory negligence in that case is not a bar, but comparative negligence rule. But on the second cause of action with the death case, where the innocent wife and children who were not guilty of any negligence as far as they're concerned, his charge of the jury would be that being that it's under the Death Act of New Jersey --
William J. Brennan, Jr.: Yes, but the charge which the Court of Appeals sustained in this case that it was comparative --
Nathan Baker: Comparative negligence.
William J. Brennan, Jr.: -- negligence and not negligence as a bar.
Nathan Baker: That's right.
William J. Brennan, Jr.: It's certainly contrary to New Jersey lawyers.
Nathan Baker: Further no question about it.
Felix Frankfurter: Could you brought this action in a Jersey court, Jersey state court?
Nathan Baker: If you could get jurisdiction of these parties.
Felix Frankfurter: Well, do you mean, if you could've serve them?
Nathan Baker: You couldn't serve them, Your Honor.
Felix Frankfurter: You couldn't, but assuming you could have serve them, you could then have brought this --
Nathan Baker: Oh, yes.
Felix Frankfurter: (Voice Overlap) New Jersey court. And I take it from your answers of the Jersey court, couldn't apply its own law.
Nathan Baker: I think they would have to apply maritime law.
Felix Frankfurter: They'd have the maritime law, although the statute says what Justice Harlan implied that you can't recover from unseaworthiness.
Nathan Baker: I would like to say that you might have to say anything more.
Earl Warren: You may finish your thought that you have there.
Nathan Baker: All right. I might say that on the theory of uniformity that Justice Brennan has mentioned and which appeared from his decision in the McAllister against Magnolia Petroleum, I submit to Your Honor that on the theory of uniformity in order to get uniform law to have one law where the man is alive and another law where he is dead and the -- and the -- and where the representatives had sworn and to say that contributory negligence is a bar in one case and comparative negligence is another case, would certainly not lead to any uniformity. And I submit to Your Honor that the Hawn case, written by Justice Black, which applies to personal injury case, should also apply to a death case, the same principles of law.
Earl Warren: Very well.